DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the claim includes a method with a step including “detecting, based on a waveform of detected signals, a clear and non-overlapping waveform is present following a voltage signal caused by stray light” (bold for emphasis).
The claim further includes a step that “if the clear and non-overlapping waveform is not present, determining whether a clear ad non-overlapping waveform is present between a first voltage signal and the second voltage signal both caused by stray light” (bold for emphasis).  It is unclear how “a voltage signal”, “a first voltage signal”, and “the second voltage signal” relate to one another.  The claim outlines that all these voltage signals are caused by “stray light” however it is unclear if these voltages are related.  It appears that these voltages all relate to a noise level of stray light related to transmission and will be examined as such.  
Claim 1 recites the limitation "the second voltage signal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the determining step for determining whether a clear and non-overlapping waveform is present between a first voltage signal and the second voltage signal.  Note that the “determining” step as shown above is incomplete because it is only performed if the clear and non-overlapping waveform is not present.  It is not clear how the “clear and non-overlapping waveform” can be determined if the “clear and non-overlapping waveform” is not present.  
When looking to the specification and the supporting figures (5a-5d) It is clear that a “clear and non-overlapping” waveform is present however it is merely detected after the stray light from both pulses is detected.  The language of the claim indicates that “if the clear and non-overlapping waveform is not present”.  The detected signal includes a clear and non-overlapping signal however this signal merely occurs after detecting a first stray light from a first pulse and a second stray light from a second light pulse and the claim should include steps commensurate with the detection performed.  
Claims 2-10 include the limitations of the method steps of claim 1 and are therefore also rejected.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warke (20190018107) shows the closest prior art and includes the detection of a target based on a first and second pulse with the first pulse being a lower peak power than the second pulse (see figure 5).  Warke also shows detecting range based on a clear and non-overlapping waveform based on a first pulse for a near field object (see figure 5 note Ref 502 and the short range detection, also see paragraph 17 and 27 note that the stray light is the noise floor).  Warke also shows detecting a range based on a clear and non-overlapping waveform based on a second pulse for a far field object (see figure 5 note Ref 504 or 506 note the medium and long range detection also see paragraph 17 and 27 where the stray light is the noise detected and the pulse is selected based on optimizing the SNR).  However Warke fails to show the step of “if the clear and non-overlapping waveform is not present” as understood by the examiner in light of the 112 rejections above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645